Case: 19-11641   Date Filed: 02/20/2020   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11641
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:10-cr-14013-JEM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

TIMOTHY HOWARD SPRIGGS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (February 20, 2020)

Before WILSON, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
              Case: 19-11641     Date Filed: 02/20/2020   Page: 2 of 5


      Timothy Spriggs, who was released from prison after serving 126 months

for one count of receipt of child pornography, in violation of 18 U.S.C.

§ 2252(a)(2), appeals the district court’s modification of his supervised release

conditions, pursuant to 18 U.S.C. § 3583(e)(2). Spriggs first argues that the district

court failed to consider the 18 U.S.C. § 3553(a) factors in accordance with

§ 3583(e). Second, Spriggs argues that the district court abused its discretion

because the § 3553(a) factors did not warrant modifying his supervised release

conditions. For the following reasons, we affirm.

      In modifying conditions of supervised release, a district court is required to

consider certain § 3553(a) factors. See § 3583(e)(2). The relevant factors are:

      (1)    the nature and circumstances of the offense and the history and
             characteristics of the defendant;

      (2)    the need for the sentence imposed—

             ...

             (B)   to afford adequate deterrence to criminal conduct;

             (C)   to protect the public from further crimes of the defendant;
                   and

             (D)   to provide the defendant with needed educational or
                   vocational training, medical care, or other correctional
                   treatment in the most effective manner;
      ...

      (4)    the kinds of sentence and the sentencing range established for—



                                          2
              Case: 19-11641     Date Filed: 02/20/2020    Page: 3 of 5


             (A)    the applicable category of offense committed by the
                    applicable category of defendant as set forth in the
                    guidelines . . . ; or

             (B)    in the case of a violation of probation or supervised
                    release, the applicable guidelines or policy statements
                    issued by the Sentencing Commission . . . ;

      (5)    any pertinent policy statement . . . issued by the Sentencing
             Commission . . . [;]

      (6)    the need to avoid unwarranted sentence disparities among
             defendants with similar records who have been found guilty of
             similar conduct; and

      (7)    the need to provide restitution to any victims of the offense.

§ 3553(a).

      As an initial matter, we are precluded from reviewing any alleged errors as

to the conditions of Sex Offender Treatment, No Contact with Minors, and No

Involvement in Youth Organizations because Spriggs invited any errors as to those

conditions. See United States v. Brannan, 562 F.3d 1300, 1306 (11th Cir. 2009).

He explicitly stated that he did not object to those conditions, and his specific

arguments focused exclusively on the Computer Possession Restriction condition.

Therefore, he affirmatively waived his right to challenge on appeal any perceived

errors as to those conditions. See id. Spriggs also invited any error—and waived

any argument on appeal—as to the Data Encryption Restriction condition by

failing to mention it at all at the modification hearing. See id. That leaves the

Computer Possession Restriction condition for review.
                                           3
                Case: 19-11641       Date Filed: 02/20/2020      Page: 4 of 5


       Where a defendant fails to clearly state the grounds for his objection in the

district court, we only review for plain error. United States v. Ramirez-Flores, 743
F.3d 816, 821 (11th Cir. 2014). Based on the modification-hearing transcript, we

conclude that Spriggs failed to object clearly on the basis that the district court

failed to consider the § 3553(a) factors. He merely stated that the court had

considered the factors in the prior sentencing hearings and argued, if anything, that

the factors did not support the modifications. His failure to object deprived the

court of the “opportunity to address or correct the alleged error.” See Ramirez-

Flores, 743 F.3d at 824. So, if anything, we should review for plain error. See id.

       But even if we review the district court’s analysis of the § 3553(a) factors

for abuse of discretion, 1 we see no error. Under the abuse of discretion standard,

we will not reverse unless we have a definite and firm conviction that the district

court committed a clear error of judgment. Moran, 573 F.3d at 1137.

       Certainly, to avoid an abuse of discretion, “[a] court must explain its

sentencing decisions adequately enough to allow for meaningful appellate review.”

United States v. Johnson, 877 F.3d 993, 997 (11th Cir. 2017) (per curiam). But



1
 We generally review a district court’s decisions regarding supervised release for an abuse of
discretion. See, e.g., United States v. Cunningham, 607 F.3d 1264, 1266 (11th Cir. 2010) (per
curiam) (revocation of supervised release); United States v. Moran, 573 F.3d 1132,
1137 (11th Cir. 2009) (imposition of special conditions of supervised release); United States v.
Ridgeway, 319 F.3d 1313, 1315 (11th Cir. 2003) (per curiam) (oral imposition of condition of
supervised release). Though it seems we have not stated a standard of review for modification of
conditions of supervised release, abuse of discretion seems appropriate here too.
                                               4
               Case: 19-11641     Date Filed: 02/20/2020     Page: 5 of 5


when a statute requires a court to consider the § 3553(a) factors, the court “need

not articulate the applicability of each factor”; it is enough that the record reflects

that the court took the factors into account. Id. (internal quotation mark omitted).

      Here, the record demonstrates that the district court properly considered the

relevant § 3553(a) factors. For one, the court had analyzed them in Spriggs’s prior

sentencing hearings—and Spriggs reminded the court that it had—so it knew that it

must consider them. Not only that, Spriggs also argued the factors in the

modification hearing. The district court referenced the nature and circumstances of

the sex offense; the kinds of conditions available for and imposed on sex offenders;

the need to avoid unwarranted disparities among sex offenders; and the necessity

of the modified conditions for the protection of the public and Spriggs’s treatment.

Spriggs cited a case analyzing the § 3553(a) factors. The government argued

Spriggs’s personal history and characteristics, relying on them to explain why the

modified conditions were necessary for deterrence and protection of the public. It

also explicitly and specifically argued the other applicable § 3553(a) factors. If

anything, the district court’s statement that its failure to previously impose the

additional conditions of probation was an “oversight” implies that the district court

considered the § 3553(a) factors at the modification hearing and concluded that the

modifications were appropriate. No abuse of discretion occurred here.

      AFFIRMED.


                                            5